Exhibit99.1 INNOTRAC CORPORATION CONDENSED BALANCE SHEETS (in thousands, except share data) ASSETS June 30, 2009 December 31, 2008 (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $248 at June 30, 2009 and $271 at December 31, 2008) Inventories, net Prepaid expenses and other Total current assets Property and equipment: Rental equipment Computer software and equipment Furniture, fixtures and leasehold improvements Less accumulated depreciation and amortization ) ) Goodwill Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Line of credit - Accrued salaries Accrued expenses and other Total current liabilities Noncurrent liabilities: Equipment lease payable - Deferred compensation Other noncurrent liabilities Total noncurrent liabilities Commitments and contingencies (see Note 5) Shareholders’ equity: Preferred stock: 10,000,000 shares authorized, $0.10 par value, no shares issued or outstanding - - Common stock: 50,000,000 shares authorized, $0.10 par value, 12,600,759 shares issued and 12,334,804 shares outstanding Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to condensed financial statements.
